FILED

Carol Bavousett Mattick

Texas Bar No. 01933050 JUN 17 2019

CAROL BAVOUSETT MATTICK, PLLC CLERK

110 Broadway St., Ste 690 U.S. BANKRUPTCY COURT

San Antonio, TX 78205 BV
DEPUTY CLERK

(T): 210-272-1860
(F) 512-532-6554

Email: carol@cbmattick.com
Appearing Pro Se or Pro Hac Vice

UNITED STATES BANKRUPTCY COURT

DISTRICT OF ALASKA
)
In re: )
)
Pomrenke Mining, LLC ) Case No 19-00083 GS
) Chapter 7
Debtor )

CAROL BAVOUSETT MATTICK, PLLC’S OBJECTIONS TO PROOFS OF CLAIM
SUBMITTED BY NWG AND THE POMRENKES
Creditor CAROL BAVOUSETT MATTICK, PLLC, representing itself pro se and pro
hac vice pursuant to AK LBR 9010-2(b)(1), has filed these Objections to Proofs of Claim
submitted on 05/03/19 by NWG, Christine Pomrenke, Steve Pomrenke and Shawn Pomrenke.

1. Claim 1 of the group of four was filed by NWG while Claims 2, 3 and 4 relate to claims

for wages and were filed by the individuals respectively.

2. Tomy knowledge, the basis for the Proofs of Claim for wages was in one or two statements
of a budget for Pomrenke Mining. In the Written Consent of the Board of Managers for Pomrenke
Mining dated September 12, 2016, the Board did adopt as its budget a set of pro forma cash flows
for a three year period. (See Exhibit “M” to my Response to Trustee’s Motions to Sell Assets).
The Debtor never created enough operating revenue to pay all of those salaries. To my knowledge,
the only one of those salaries paid was to Desoree McDougal for performing the role of controller
for the Debtor. The work she undertook for the Debtor has been documented elsewhere and was
approved by the Board of Managers and signified by a written contract executed by Ms. McDougal
and the Debtor.
Case 19-00083 Filed 06/17/19 Entered 06/17/19 11:07:16 Doc#81 Page 2 of 30

3. Regarding NWG’s Proof of Claim, the Statement of Account in support of NWG’s claims
is completely unsubstantiated. Before they can be considered, they should be substantiated with

written documentation.

4. Ifthe claims of these insiders are allowed and NWG is allowed to bid for the assets using
or getting credit for these claims, NWG will have been given priority over the non-insider
unsecured claims including my firm’s claim. The case law concerning approval of proposed sales

to insiders generally protects the non-insider creditors.

 

arol Bavousett Mattick, PLLC
Case 19-00083_ Filed 06/17/19 Entered 06/17/19 11:07:16 Doc#81 Page 3 of 30

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on June 17, 2019, a true and correct copy of Creditor Carol
Bavousett Mattick, PLLC’s Objections to Proofs of Claim made by Northwest Gold Diggers,
LLC, Christine Pomrenke, Steve Pomrenke and Shawn Pomrenke was served on:

Cabot C. Christianson, Esq
Michael R. Mills, Esq.

Joan Travostino, Esq.

Michelle L. Boutin, Esq.

U.S. Trustee Kenneth W. Battley

by electronic means.

/s/ Carol Bavousett Mattick
Carol Bavousett Mattick, PLLC
